Exhibit 10.2

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***].

 

COLLABORATION AGREEMENT

 

by and between

 

SEATTLE GENETICS, INC.

 

and

 

APPLERA CORPORATION

 

through its

 

CELERA GENOMICS GROUP

 

CONFIDENTIAL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1

   Definitions    1

Article 2

   Exclusivity    11

Article 3

   Collaboration Program Responsibilities    12

Article 4

   Governance    15

Article 5

   Regulatory Approval    17

Article 6

   Manufacturing    18

Article 7

   Sales and Marketing    19

Article 8

   Contributions, Cost Sharing and Consideration    19

Article 9

   Patent Rights and Technology Ownership and License    23

Article 10

   Patent Rights Maintenance and Enforcement    25

Article 11

   Confidentiality    27

Article 12

   Representations and Warranties    29

Article 13

   Indemnification    30

Article 14

   Term and Termination    31

Article 15

   Dispute Resolution    32

Article 16

   Miscellaneous    35

 

i



--------------------------------------------------------------------------------

COLLABORATION AGREEMENT

 

THIS COLLABORATION AGREEMENT (this “Agreement”), effective as of July 20, 2004
(the “Effective Date”), is by and between APPLERA CORPORATION, a Delaware
corporation, through its CELERA GENOMICS GROUP (“Celera”), having a place of
business at 45 West Gude Drive, Rockville, Maryland 20850, and SEATTLE GENETICS,
INC., a Delaware corporation (“SGI”), having a place of business at 21823 30th
Drive S.E., Bothell, WA 98021.

 

WHEREAS, SGI has expertise in the discovery, development and manufacture of
therapeutic products based on monoclonal antibodies and antibody-drug
conjugates;

 

WHEREAS, Celera has expertise and technology in genomics and proteomics research
which are useful for the identification of proteins associated with human
diseases and conditions; and

 

WHEREAS, SGI and Celera desire to engage in a collaborative program for the
discovery, research, development and commercialization worldwide of therapeutic
products based on monoclonal antibodies and antibody-drug conjugates directed to
proteins identified by Celera using its expertise and technology.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the Parties (as defined below) agree as follows:

 

Article 1  Definitions

 

1.1 “ADC Product” means a Designated Antibody that is linked to a [***] and that
contains, uses, or is made using SGI ADC Technology during performance of the
Collaboration Program.

 

1.2 “ADR” means alternate dispute resolution in accordance with the procedures
set forth in Article 15.

 

1.3 “Affiliate(s)” means, with respect to any person or entity, any other person
or entity, which controls, is controlled by or is under common control with such
person or entity. For purposes of this definition, a person or entity is in
“control” of an entity if it owns or controls [***] or more of the equity
securities of the subject entity entitled to vote in the election of directors
(or, in the case of an entity that is not a corporation, for the election of the
corresponding managing authority), or otherwise has the power to control the
management and policies of such other entity. An entity only retains the rights
and is subject to the obligations of an Affiliate for so long as such entity
continues to satisfy the definition in this Section 1.3.

 

1.4 “Affirmative Notice” has the meaning defined in Section 3.4 hereof.

 

1.5 “Allowable Expenses” means, with respect to a Collaboration Product, the
Internal Expenses and External Expenses incurred by a Party through the [***]
for such Collaboration Product for [***] and calculated in accordance with the
Collaboration Accounting Policy, consistently applied.

 

1.6 “Antibody Royalties” has the meaning defined in Section 8.5 hereof.

 

1.7 “Annual Budget” has the meaning defined in Section 3.19 hereof.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   1    



--------------------------------------------------------------------------------



 

1.8 “Backup Candidate” means any Designated Antibody or ADC Product that: (a) is
not a Collaboration Product and (b) binds specifically to a Designated Antigen
[***].

 

1.9 “Blind Review” means the determination by an independent Third Party whether
a particular Validated Celera Antigen Target conflicts with any of the SGI
Targets, which determination will be performed pursuant to Section 3.3, using
the methodology set forth in Exhibit 3.3 and in a manner that would not reveal
the identity of such targets to SGI, its Affiliates or any other Third Party.

 

1.10 “BMS Agreement” means the License Agreement between SGI and Bristol-Myers
Squibb Company dated March 30, 1998, as amended on June 8, 1998, June 26, 1998,
July 29, 1999, July 26, 2000 and March 22, 2002.

 

1.11 “Celera Antigen Target” means any [***] identified by Celera in Celera’s
proteomics program from any [***].

 

1.12 “Celera Collaboration Patent Rights” means Collaboration Patent Rights
that:

 

  (a) claim inventions conceived solely or jointly by employees of either or
both Parties in the course of performing under this Agreement, that are not SGI
Collaboration Patent Rights and that primarily relate to: [***];[***],[***]; or
[***]; or

 

  (b) claim inventions conceived solely by employees or agents of Celera in the
course of performing under this Agreement, that do not claim [***].

 

1.13 “Celera Collaboration Technology” means Collaboration Technology that is
Derived:

 

  (a) solely or jointly by employees of either or both Parties in the course of
performing under this Agreement, that is not SGI Collaboration Technology and
that primarily relates to: [***];[***]; or [***]; or

 

  (b) solely by employees or agents of Celera in the course of performing under
this Agreement and that does not relate to[***].

 

Celera Collaboration Technology will be Celera’s Confidential Information

 

1.14 “Celera Exclusive Diagnostic Product” means any Diagnostic Product (other
than an SGI Exclusive Diagnostic Product) that uses or is Derived from any
[***].

 

1.15 “Celera Independent Patent Rights” means Patent Rights Controlled by Celera
as of the Effective Date and Celera’s Post-Signature Patent Rights, [***].

 

1.16 “Celera Independent Technology” means Material and Technology Controlled by
Celera as of the Effective Date and Celera’s Post-Signature Technology, [***]
Celera Independent Technology is Celera’s Confidential Information.

 

1.17 “Celera Validation” means a process of evaluating a Celera Antigen Target
in accordance with the Research Plan.

 

1.18 “Celera Validation Data” means all data with respect to a Celera Antigen
Target developed by Celera in performance of a Celera Validation of such Celera
Antigen Target, which data shall meet the specifications and requirements set
forth in the Research Plan. All Celera Validation Data will be Celera
Confidential Information.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   2    



--------------------------------------------------------------------------------

1.19 “Coded Data” means the anonymized data delivered by Celera to SGI pursuant
to Section 3.4, which data shall meet the specifications and requirements set
forth in the Research Plan. All Coded Data will be Celera Confidential
Information.

 

1.20 “Collaboration Accounting Policies” means the accounting policies adopted
by the JSC to be used in determining Profit and Loss will be, in all material
respects, consistent with Generally Accepted Accounting Principles (“GAAP”) and
any applicable regulations in the United States.

 

1.21 “Collaboration Field” means the [***]. The Collaboration Field does not
include [***] whether or not Derived from any Designated Antigen.

 

1.22 “Collaboration Patent Rights” means Patent Rights that claim any invention
that is part of Collaboration Technology.

 

1.23 “Collaboration Product” means any Designated Antibody or ADC Product that
is selected by the JSC at the Preclinical Decision Point in accordance with
Section 3.8 for jointly funded research, development and Commercialization
pursuant to the terms of this Agreement.

 

1.24 “Collaboration Program” means the collaborative research, development,
manufacturing, Regulatory Approval and Commercialization activities in the
Collaboration Field undertaken pursuant to the Research Plan, any Development
and Commercialization Plan(s) and otherwise under this Agreement.

 

1.25 “Collaboration Technology” means Technology and Materials Derived by or for
a Party during and pursuant to the performance of the Collaboration Program.

 

1.26 “Combination Product” has the meaning provided in Section 1.62(b).

 

1.27 “Commence Development” and cognates thereof mean initiation, pursuant to
any Research Plan or Development and Commercialization Plan, of development of
[***] pursuant to this Agreement.

 

1.28 “Commercialize” and cognates thereof mean the sale, transfer or promotion
of a product or service to a Third Party for cash or other consideration.

 

1.29 “Confidential Information” means non-public proprietary data, information,
Materials or Technology (in any form), which is disclosed by such Party
(“Disclosing Party”) to the other Party (“Receiving Party”) pursuant to this
Agreement or is otherwise expressly deemed to be Confidential Information in
this Agreement. Confidential Information will not include data, information,
Materials, or Technology which, and only to the extent, a Receiving Party can
establish by written documentation:

 

  (a) is part of the public domain prior to disclosure of such information by
the Disclosing Party to the Receiving Party or becomes part of the public
domain, without the fault of the Receiving Party, subsequent to disclosure of
such information by the Disclosing Party to the Receiving Party;

 

  (b) has been received by the Receiving Party at any time from a source, other
than the Disclosing Party, rightfully having possession of and the right to
disclose such information free of confidentiality obligations;

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   3    



--------------------------------------------------------------------------------

  (c) has been otherwise known by the Receiving Party free of confidentiality
obligations prior to disclosure of such information by the Disclosing Party to
the Receiving Party;

 

  (d) has been independently developed by employees or others on behalf of the
Receiving Party without use of such information disclosed by the Disclosing
Party to the Receiving Party.

 

[***]

 

Further, for avoidance of doubt, Confidential Information will include
Confidential Information received by the Disclosing Party from a Third Party.
Prior to disclosure of any Third Party Confidential Information to the Receiving
Party, the Disclosing Party will determine whether it has the right to make such
disclosure and will advise the Receiving Party of any additional terms or
conditions applicable to such Third Party Confidential Information.

 

1.30 “Continuing Party” means a Party that elects to continue development and
Commercialization of a Discontinued Product Candidate pursuant to Section 3.10
or a Party that elects to continue funding of a Unilateral Product pursuant to
Section 8.4 after the Discontinuing Party elects to discontinue funding.

 

1.31 “Control” and cognates thereof mean, with respect to Technology, Patent
Rights, Materials, and/or Confidential Information, the possession of the
ability to grant licenses or sublicenses or to otherwise disclose, without
violating the terms of any agreement or other arrangement with, or the rights
of, any Third Party.

 

1.32 “Cost of Goods Sold” means, with respect to the Revenue derived from any
Collaboration Product, the [***]. Notwithstanding anything to the contrary, Cost
of Goods Sold will [***].

 

1.33 “Derive” and cognates thereof mean to obtain, develop, acquire, make,
invent, discover, create, synthesize, design, or result from, to be based upon
or to otherwise generate (whether directly or indirectly, or in whole or in
part).

 

1.34 “Designated Antibody” means any monoclonal antibody or antibody fragment or
a derivative thereof that: (a) binds specifically to a Designated Antigen; and
(b) is generated by SGI during performance of the Collaboration Program.

 

1.35 “Designated Antigen” means a Validated Celera Antigen Target nominated by
Celera pursuant to Section 3.2 and selected by SGI for SGI Validation pursuant
to Section 3.6. All Designated Antigens will be Celera Confidential Information.

 

1.36 “Designated Party” or “Designated Parties” means the Party(ies) or a Third
Party designated, pursuant to Section 4.4(b), by the JSC or by the Research Plan
or the applicable Development and Commercialization Plan to perform specific
functions provided in this Agreement or in the Research Plan or the applicable
Development and Commercialization Plan.

 

1.37 “Development Costs” means, with respect to the Collaboration Program, the
[***]. The actual costs will include the [***] to the Collaboration Program in
support of the research and development process.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   4    



--------------------------------------------------------------------------------

1.38 “Development and Commercialization Plan” means, for each Collaboration
Product, a written description which sets forth in [***] specific detail: the
specifications of such Collaboration Product; the plans for preclinical and
clinical development, Regulatory Filings and Regulatory Approvals, manufacturing
scale-up, forecasting and performance, and Commercialization and licensing
activities, including use of any Third Party to perform material portions of
such activities; the timelines, plan budget, and expected distribution of
responsibilities for such activities; and the expected return from the
Commercialization of such Collaboration Product, in each case as established by
the JSC pursuant to Section 3.11 and as set forth in Exhibit 1.38.

 

1.39 “Diagnostic Product” means any product used for [***].

 

1.40 “Discontinued Product Candidate” means any Designated Antibody or ADC
Product that binds specifically to [***].

 

1.41 “Discontinuing Party” means a Party that elects, pursuant to Section
3.10(a), not to continue research, development and Commercialization of a
Discontinued Product Candidate or a Party that elects, pursuant to Section 8.4,
not to continue funding research, development and Commercialization of a
Collaboration Product.

 

1.42 “Disputes” has the meaning defined in Section 15.1 hereof.

 

1.43 “Exploit” and cognates thereof mean: (a) with respect to a Patent Right,
making, having made, using, selling, offering for sale or importing an invention
claimed in such Patent Right, or granting license rights under such Patent Right
to do any of the foregoing; and (b) with respect to Technology or Materials,
using or transferring the Technology or Materials or part thereof in conjunction
with the making, having made, using, selling, offering for sale and importing of
a product or method, or granting license rights under such Technology to do any
of the foregoing.

 

1.44 “External Expense” means all actual costs (including taxes and duties) paid
to a Third Party identifiable to a Collaboration Product in support of each
Development and Commercialization Plan.

 

1.45 “FDA” means: (a) with respect to the United States, the Food and Drug
Administration or the successor thereto; or (b) with respect to any other
country, the governing health authority of such country.

 

1.46 “Full Time Equivalent” or “FTE” shall mean the equivalent of full-time work
of a person, carried out by one or more employees of the Parties, who devotes a
portion of his or her time, consisting of [***], to the Collaboration Program in
support of development of a Collaboration Product during any period of [***].

 

1.47 “General and Administrative Expenses” or “G&A” means [***], calculated in
accordance with the Collaboration Accounting Policy. In no event, will G&A
charged to a particular Collaboration Product [***].

 

1.48 “IND” means an investigational new drug application filed with the FDA in
the United States, or any corresponding filing or submission with the Regulatory
Authority in any country required to commence human clinical testing of any
Collaboration Product or Unilateral Product.

 

1.49 “IND-Enabling GLP Toxicology Studies” means any one of, or combination of,
genotoxicity, acute toxicology, safety pharmacology, and sub-chronic toxicology
studies in species that satisfy applicable regulatory requirements using
applicable good laboratory practices which are designed to meet the standard
necessary for submission as part of an IND filing with a Regulatory Authority
and are meant to enable the commencement of dosing of a Collaboration Product in
human subjects.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   5    



--------------------------------------------------------------------------------

1.50 “Internal Expenses” means all expenses associated with an FTE. The rate per
FTE shall include, but shall not be limited to, [***]. The Parties agree that
for a period of [***] following the execution of this Agreement, the rate per
FTE shall be [***] for each Party, and shall [***] by an amount to be determined
by the JSC in the Annual Budget thereafter.

 

1.51 “IP Costs” means all costs included for intellectual property related
activities described in Article 10.

 

1.52 “IP Review” means an internal review conducted by SGI legal, scientific and
other necessary personnel and any outside legal counsel together with a
discussion between the Parties’ legal counsel regarding the [***] and performed
pursuant to Section 3.5.

 

1.53 “IP Review Information” has the meaning defined in Section 3.5 hereof

 

1.54 “Joint Collaboration Patent Rights” means Collaboration Patent Rights that
claim inventions, conceived or made jointly by employees or agents of both
Parties in the course of performing under this Agreement and that are not Celera
Collaboration Patent Rights or SGI Collaboration Patent Rights.

 

1.55 “Joint Collaboration Technology” means Collaboration Technology that is
Derived jointly by employees or agents of both Parties in the course of
performing under this Agreement and that is not Celera Collaboration Technology
or SGI Collaboration Technology.

 

1.56 “Joint Steering Committee” or “JSC” means the committee formed and
functioning pursuant to Article 4 hereof to manage research, development and
Commercialization pursuant to the Research Plan and the Development and
Commercialization Plans.

 

1.57 “License Revenue” means [***]

 

1.58 “Loss” means, solely for purposes of this Agreement and solely if the
amount resulting from the following calculation is a negative number, in
connection with each Collaboration Product, [***], all allocated to such
Collaboration Product and calculated in accordance with the Collaboration
Accounting Policy, consistently applied.

 

1.59 “Major Market Countries” means the [***].

 

1.60 “Marketing and Advertising Expenses” means, with respect to Collaboration
Products, the actual direct and indirect costs identifiable to the Development
and Commercialization Plan in support of the marketing and advertising of a
Collaboration Product, calculated in accordance with Collaboration Accounting
Policy, consistently applied. Direct internal costs will include, but not
limited to, [***]. Direct external costs will include, but not be limited to,
the following: (a) [***].

 

1.61 “Materials” means, individually and collectively, [***].

 

1.62 “Net Sales” means:

 

  (a) the [***] of any Royalty Product sold to a Third Party by a Party, its
Affiliate or sublicensee, [***] and consistently calculated in accordance with
GAAP:

 

  (i) [***];

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   6    



--------------------------------------------------------------------------------

  (ii) [***];

 

  (iii) [***];

 

  (iv) [***]; and

 

  (v) [***].

 

  (b) With respect to Combination Products, the [***] of such Combination
Products billed to Third Parties by a Party, [***], then for the purposes of
calculating Net Sales, the Parties agree to discuss in good faith the relative
values of [***]. For purposes of this Agreement, “Combination Product” means a
therapeutic Royalty Product that contains or that is sold together in
combination with [***].

 

  (c) Sale or transfer of a Royalty Product by or for a Party to an Affiliate or
Third Party collaborator of that Party for resale by such Affiliate or Third
Party collaborator [***] Sale or transfer of a Royalty Product by or for a Party
to an Affiliate of that Party for end-use by such Affiliate [***].

 

  (d) Net Sales [***].

 

  (e) In the event that a Party, its Affiliate or sublicensee make any
adjustments to such deductions after the associated Net Sales have been reported
pursuant to this Agreement, the adjustments shall be reported and reconciled in
the next report and payment of any royalties due.

 

1.63 “Opt Out Date” has the meaning defined in Section 8.4(a) hereof.

 

1.64 “Opt Out Option” has the meaning defined in Section 8.4(a) hereof.

 

1.65 “Opt Out Product Candidate” has the meaning defined in Section 8.4(b)
hereof.

 

1.66 “Party” means SGI or Celera, and “Parties” means SGI and Celera.

 

1.67 “Patent Rights” means rights conferred by: (a) patent applications filed in
any country; (b) all patents including supplemental protection certificates that
have issued or in the future issue from any of the foregoing, including, without
limitation, utility models, design patents and certificates of invention; and
(c) all divisionals, continuations, continuations-in-part, reissues,
re-examination certificates, renewals, extensions or additions to any such
patents and patent applications (as applicable).

 

1.68 “Phase IIA Clinical Trial” means a human clinical trial in any country that
is intended to initially evaluate the effectiveness of a Collaboration Product
for a particular indication or indications in patients with the disease or
indication under study or that would otherwise satisfy requirements of 21 CFR
§312.21(b), or its foreign equivalent.

 

1.69 “Phase IIB Clinical Trial” means a human clinical trial in any country that
is intended to preliminarily assess the effectiveness of a Collaboration Product
for a particular indication, the clinical doses of such Collaboration Product
for a Phase III Clinical Trial, and the safety profile of such Collaboration
Product.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   7    



--------------------------------------------------------------------------------

1.70 “Phase III Clinical Trial” means a controlled, and usually multi-center,
human clinical trial in any country that involves patients with the disease or
condition of interest and that seeks to obtain sufficient efficacy and safety
data to support Regulatory Approval of a Collaboration Product for a particular
indication or indications.

 

1.71 “Post Phase IIA Opt Out Period” has the meaning defined in Section 8.4(a)
hereof.

 

1.72 “Post-Signature Patent Rights” means Patent Rights [***].

 

1.73 “Post-Signature Technology” means Technology and Materials [***].

 

1.74 “Preclinical Decision Point” means, with respect to any Designated Antibody
or any ADC Product, the point at which [***] set forth in the Research Plan.

 

1.75 “Profit” means, solely for purposes of this Agreement and solely if the
amount resulting from the following calculation is [***] and calculated in
accordance with the Collaboration Accounting Policy, consistently applied.

 

1.76 “Regulatory Approval” means the technical, medical and scientific licenses,
registrations, authorizations and approvals required for marketing or use of a
product (including, without limitation, approvals of, biologic license
applications, investigational new drug applications, pre- and post- approvals,
pricing and Third Party reimbursement approvals, and labeling approvals and any
supplements and amendments to any of such approvals) of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, necessary for the development,
manufacture, distribution, marketing, promotion, offer for sale, use, import,
export or sale of Collaboration Products or Unilateral Products in a regulatory
jurisdiction. In the United States, its territories and possessions, Regulatory
Approval means approval of a biologics license application, new drug application
or equivalent by the FDA.

 

1.77 “Regulatory Authority” means the FDA and/or any national, supra-national
(e.g., the European Commission, the Council of the European Union, or the
European Agency for the Evaluation of Medicinal Products), regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity in each country or supra-national territory of the world
having jurisdiction over granting a Regulatory Approval for a Collaboration
Product or Unilateral Product.

 

1.78 “Regulatory Filings” means a, biologics license application, new drug
application and/or any other comparable filings as may be required by Regulatory
Authorities to obtain Regulatory Approvals for a product in the Collaboration
Field.

 

1.79 “Rejected Target” means: [***].

 

1.80 “Research Plan” means the research roles, responsibilities and deliverables
of each Party and the timelines therefor as set forth in Exhibit 1.80. The
Research Plan will include, without limitation, general criteria and procedures
for [***]. The Research Plan may be amended by the Parties pursuant to Section
16.17.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   8    



--------------------------------------------------------------------------------

1.81 “Research Term” means the [***] and any extension thereto authorized by the
Parties pursuant to Section 3.9.

 

1.82 “Revenue(s)” means, with respect to each Collaboration Product, the sum of
the following, determined in accordance with Collaboration Accounting Policies,
consistently applied: (a) [***], and (b) [***] in connection with a
Collaboration Product approved by the JSC.

 

1.83 “Review Period” has the meaning defined in Section 3.4 hereof.

 

1.84 “Royalty Product” means any Unilateral Product subject to royalties
pursuant to Section 8.5 and any Diagnostic Product subject to royalties pursuant
to Section 8.9.

 

1.85 “Royalty Term” means [***].

 

1.86 “Sales Revenue” means:

 

  (a) the [***] of any Collaboration Product sold to a Third Party solely or
jointly by the Parties, their respective Affiliates or sublicensees, [***]
consistently calculated in accordance with GAAP:

 

  (i) [***];

 

  (ii) [***];

 

  (iii) [***];

 

  (iv) [***]; and

 

  (v) [***].

 

  (b) Sale or transfer of a Collaboration Product by or for a Party to an
Affiliate or Third Party Collaboration of that Party for resale by such
Affiliate [***]. Sale or transfer of a Collaboration Product by or for a Party
to an Affiliate of that Party for end-use by such Affiliate [***].

 

  (c) Net Sales [***].

 

  (d) In the event that a Party, its Affiliate or sublicensee make any
adjustments to such deductions after the associated Net Sales have been reported
pursuant to this Agreement, the adjustments shall be reported and reconciled in
the next report and payment of any royalties due.

 

1.87 “Selling and Promotion Expenses” means, with respect to a Development and
Commercialization Plan, [***], calculated in accordance with Collaboration
Accounting Policy, consistently applied. Direct internal costs will include
[***], and expenses associated with selling to the [***]. Indirect internal
costs identifiable to the selling and promotion effort will include, but not be
limited to, [***].

 

1.88 “SGI ADC Technology” means Technology Controlled by SGI covering chemical
compositions and methods of attaching cytotoxins or cytostatic compounds to
antibodies (or fragments thereof), including the compositions and methods of
making and using cytotoxic or cytostatic compounds such as [***], as well as any
improvements or modifications to any of the foregoing. For clarity, SGI ADC
Technology excludes SGI Collaboration Technology.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   9    



--------------------------------------------------------------------------------

1.89 “SGI Collaboration Patent Rights” means Collaboration Patent Rights that:

 

  (a) claim inventions conceived solely or jointly by employees of either or
both Parties in the course of performing under this Agreement, that are not
Celera Collaboration Patent Rights and that primarily relate to: (i)
compositions of matter of [***]; (ii) methods of making [***]; and/or (iii)
[***]; or

 

  (b) claim inventions conceived solely by employees or agents of SGI in the
course of performing under this Agreement and not relating to Designated
Antigens or modifications thereof.

 

1.90 “SGI Collaboration Technology” means Collaboration Technology that is
Derived:

 

  (a) solely or jointly by employees of either or both Parties in the course of
performing under this Agreement, that is not Celera Collaboration Technology and
that primarily relates to: (i) [***]; and/or (iii) [***]; or

 

  (b) solely by employees or agents of SGI in the course of performing under
this Agreement and not relating to Designated Antigens or modifications thereof.

 

SGI Collaboration Technology will be SGI Confidential Information.

 

1.91 “SGI Exclusive Diagnostic Product” means any Collaboration Product or
Unilateral Product, or any Designated Antibody that [***].

 

1.92 “SGI Independent Patent Rights” means Patent Rights Controlled by SGI as of
the Effective Date and SGI’s Post-Signature Patent Rights [***].

 

1.93 “SGI Independent Technology” means Material and Technology Controlled by
SGI as of the Effective Date and SGI’s Post-Signature Technology, [***]. SGI
Independent Technology is SGI’s Confidential Information.

 

1.94 “SGI In-Licenses” means the following agreements, and all further
amendments or modifications thereto: [***].

 

1.95 “SGI Targets” means all protein targets that SGI provides to the
independent Third Party for the Blind Review, which targets SGI desires not to
include in the Collaboration Program.

 

1.96 “SGI Validation” means a process of evaluating a Designated Antibody or ADC
Product in accordance with the Research Plan.

 

1.97 “SGI Validation Data” means all data with respect to a Designated Antibody
or an ADC Product developed by SGI in performance of a SGI Validation of such
Designated Antibody or ADC Product as set forth in the Research Plan. SGI
Validation Data will be SGI’s Confidential Information.

 

1.98 “Technology” means conceptions, ideas, innovations, discoveries,
inventions, processes, machines, formulae, equipment, improvements,
enhancements, modifications, technological

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   10    



--------------------------------------------------------------------------------

developments, know-how, show-how, methods, techniques, systems, designs,
production systems and plans, software, documentation, data, programs and
information and works of authorship, whether or not patentable, copyrightable,
or susceptible to any other form of legal protection.

 

1.99 “Third Party” means an individual, corporation or other entity other than
the Parties or their Affiliates.

 

1.100 “Third Party Obligations” has the meaning defined in Section 3.12 hereof.

 

1.101 “Unilateral Product” means a product comprising or Derived from: [(a) any
Discontinued Product Candidate that a Party, pursuant to Section 3.10, elects to
continue researching, developing and Commercializing after the other Party
elects not to; or (b) any Collaboration Product for which a Party, pursuant to
Section 8.4, elects to continue funding research, development and/or
Commercialization activities after the other Party opts out].

 

1.102 “Valid Claim” means: (a) any claim in any issued, active, unexpired patent
which has not been withdrawn, cancelled, lapsed or disclaimed, or held
unpatentable, invalid or generally unenforceable by a non-appealed or
nonappealable final decision by a court or other appropriate body of competent
jurisdiction; [***].

 

1.103 “Validated Celera Antigen Target” means any [***] determines, pursuant to
a [***], as meeting the requirements set forth in the Research Plan.

 

Article 2  Exclusivity

 

2.1 Collaboration Exclusivity. Except as otherwise provided in this Agreement,
during the term of this Agreement, the Parties will work exclusively with each
other with respect to each Designated Antigen in the Collaboration Field.

 

2.2 Other Party Activities. Except for the exclusive collaboration with respect
to Designated Antigens described in Section 2.1, nothing in this Agreement will
restrict either Party or its respective Affiliates from any activities for any
purpose. SGI will be free to Exploit SGI Independent Technology and SGI
Independent Patent Rights, and Celera will be free to Exploit Celera Independent
Technology, including any Rejected Target and any Celera Antigen Target that is
not a Designated Antigen, and Celera Independent Patent Rights for any purpose.
Celera also may freely Exploit any Designated Antigen outside the Collaboration
Field for any indication for any purpose.

 

2.3 Diligence. The Parties will diligently pursue their obligations as specified
in this Agreement and in the Research Plan and any Development and
Commercialization Plan(s) approved by the JSC. [***].

 

2.4 Rejected Targets. A Rejected Target will not be subject to the Collaboration
Program as of the date it becomes a Rejected Target, and Celera thereafter may
develop and Commercialize such Rejected Target for any purpose (both inside and
outside of the Collaboration Field) according to the terms of this Agreement,
directly or through Third Parties, without accounting to SGI. [***]. In
addition, such [***], provided, however, that (i) SGI notifies Celera of such
[***]. All Celera Validation Data associated with a Rejected Target will remain
Celera’s Confidential Information subject to Article 11. The Materials provided
by Celera relating specifically to any Rejected Target will be returned to
Celera along with all associated Celera Validation Data and the IP Review
Information.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   11    



--------------------------------------------------------------------------------

2.5 Celera Exclusive Diagnostic Products. Subject to Section 2.6, Celera will
have the sole and exclusive right to develop, Commercialize and otherwise
Exploit any Celera Exclusive Diagnostic Product. Celera will pay royalties to
SGI as provided in Section 8.9 on Celera Exclusive Diagnostic Products.

 

2.6 SGI Exclusive Diagnostic Products. If, at either [***].

 

Article 3  Collaboration Program Responsibilities

 

3.1 Research Plan. The Parties, on the Effective Date, have agreed on a Research
Plan and included the same in Exhibit 1.80 attached hereto.

 

3.2 Celera Antigen Targets. At its discretion but in accordance with this
Section 3.2, Celera will select Celera Antigen Targets for Celera Validation.
Celera will present Validated Celera Antigen Targets for Blind Review as
follows: (a) a [***], and (b) a [***].

 

3.3 Blind Review. Promptly after the Effective Date, SGI will nominate and the
Parties will agree upon and jointly retain an independent, qualified expert to
conduct a Blind Review. The Parties will enter into a three-party services
agreement, substantially as provided in Exhibit 3.3 attached hereto, which,
amongst other things, will require the expert to retain in confidence the
Validated Celera Antigen Targets and the SGI Targets disclosed to the expert.
The cost of a Blind Review will be [***]. Celera shall provide SGI and the
expert at least [***] prior written notice of its intention to submit one or
more Validated Celera Antigen Targets for Blind Review. SGI will submit by the
end of such notice period an updated list of SGI Targets containing the
information set forth in the three-party services agreement. Upon the receipt of
such updated list, the expert will promptly determine whether any specific
Validated Celera Antigen Target is contained on such list of SGI Targets. The
expert will [***]. The expert will [not disclose the amino acid sequence or
nucleotide sequence information] or any other information that would reveal the
identity of any Validated Celera Antigen Target to SGI and will not disclose
information regarding any SGI Target to Celera or any Celera Affiliate.

 

3.4 Data Review. Within [***] of the expert’s disclosure of the blinded identity
of any Validated Celera Antigen Target pursuant to Section 3.3, Celera shall
deliver to SGI the Coded Data for any Validated Celera Antigen Target that is
not contained on the list of SGI Targets. Within [***] of the receipt of any
Coded Data, SGI will notify Celera whether Celera should deliver to SGI the
Celera Validation Data for the corresponding target. Celera will have [***] from
its receipt of an affirmative notice from SGI to deliver such Celera Validation
Data to SGI (the “Affirmative Notice”). Such Celera Validation Data shall
contain the [***]. SGI shall complete the review of such Celera Validation Data
within [***] of SGI’s receipt of the Coded Data (the “Review Period”).

 

3.5 IP Review. Any Validated Celera Antigen Target for which SGI has provided
Celera an Affirmative Notice will be the subject of an IP Review. Within [***]
of Celera’s receipt of the Affirmative Notice, Celera will disclose to
designated SGI patent counsel and SGI patent search personnel [***] (the “IP
Review Information”). SGI shall complete an IP Review within the Review Period
for the corresponding Validated Celera Antigen Target.

 

3.6 Designated Antigen Selection. Prior to the end of the Review Period, SGI
shall notify Celera in writing its selection or rejection of the Validated
Celera Antigen Target(s) under review. [Upon its selection by SGI, a Validated
Celera Antigen Target becomes a Designated Antigen. Upon its rejection by SGI, a
Validated Celera Antigen Target becomes a Rejected Target].

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   12    



--------------------------------------------------------------------------------

3.7 SGI Validation. SGI will Derive Designated Antibodies and ADC Products that
bind specifically to each Designated Antigen and will subject each such
Designated Antibody and/or ADC Product to SGI Validation. For each Designated
Antibody and/or ADC Product meeting the criteria in the Research Plan, SGI will
disclose all SGI Validation Data to the JSC within [***] of the selection of
such Designated Antigen by SGI, subject to extension by the JSC.

 

3.8 Collaboration Products. From SGI Validation Data supplied by SGI, the JSC
will determine which Designated Antibodies and/or ADC Products that reach a
Preclinical Decision Point will be pursued as Collaboration Products.

 

3.9 Research Term Extension. The Parties may extend the Research Term after the
[***] upon written agreement signed by both Parties not less than [***] before
expiration of the [***] Research Term.

 

3.10 Discontinued Product Candidate.

 

  (a) Within [***] after a Designated Antibody or ADC Product becomes a
Discontinued Product Candidate due to the Designated Antigen targeted by such
Designated Antibody or ADC Product becoming a Rejected Target under Section
1.79(b), the Parties will meet to decide which of the following will apply:

 

(i) if SGI wishes to continue research, development and Commercialization of the
Discontinued Product Candidate, then Celera will grant to SGI [***] to permit
SGI, alone or with others, to Exploit, as a Unilateral Product, the Discontinued
Product Candidate and its associated Rejected Target in the Collaboration Field;

 

(ii) if SGI does not wish to continue research, development and
Commercialization of the Discontinued Product Candidate and Celera does, then
SGI will grant to Celera an [***] to permit Celera, alone or with others, to
Exploit, as a Unilateral Product, the Discontinued Product Candidate and its
associated Rejected Target for any purpose [***]; or

 

(iii) if neither Party wishes to continue research, development and
Commercialization of the Discontinued Product Candidate, then [***].

 

  (b) Within [***] after a Designated Antibody or ADC Product becomes a
Discontinued Product Candidate due to the Designated Antigen targeted by such
Designated Antibody or ADC Product becoming a Rejected Target under Section
1.79(c), the following will apply:

 

(i) if Celera notifies SGI in writing that it wishes to continue research,
development and Commercialization of the Discontinued Product Candidate, then
SGI will grant to Celera an [***] to permit Celera, alone or with others, to
Exploit, as a Unilateral Product, the Discontinued Product Candidate and its
associated Rejected Target for any purpose [***]; or

 

(ii) if Celera notifies SGI in writing that it does not wish to continue
research, development and Commercialization of the Discontinued Product
Candidate, [***].

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   13    



--------------------------------------------------------------------------------

3.11 Development and Commercialization Plan. The JSC will prepare a Development
and Commercialization Plan for each Collaboration Product which will be attached
hereto as Exhibit 1.38.

 

3.12 Third Party Obligations.

 

  (a) Each Party will disclose to the JSC any and all monetary obligations to
any Third Party (other than those obligations incurred pursuant to Section 4.6)
payable by either Party, or both Parties, for rights to develop or Commercialize
any Designated Antibody, ADC Product, Collaboration Product or Unilateral
Product (“Third Party Obligations”), promptly after becoming aware that a Third
Party will be due payment obligations with respect to such Collaboration
Product. All Third Party Obligations due with respect to Collaboration Products
shall be included as [***], as applicable.

 

  (b) A Party electing to proceed with a Unilateral Product pursuant to Section
3.10 will be solely responsible for all Third Party Obligations applicable
thereto, subject to Section 8.7.

 

3.13 Clinical Development. Subject to the terms of this Agreement, the
Designated Party will lead all preclinical and clinical development pursuant to
the applicable Development and Commercialization Plan, and the other Party’s
scientific personnel will participate as appropriate. The Designated Party will
keep the JSC fully informed of all activities conducted by the Designated Party
with respect to any Collaboration Product.

 

3.14 Technical Assistance. Promptly following the designation of a Collaboration
Product, each Party will provide to the other Party, pursuant to the applicable
Development and Commercialization Plan, and in accordance with the
responsibilities of each Party, such Technology Controlled by such Party and
licensed to the other Party under Sections 9.11 and 9.12 (as applicable),
including Confidential Information, as may be necessary to conduct the
Development and Commercialization Plan. [***].

 

3.15 Conduct of the Collaboration Program. During the term of the Agreement,
each Party will conduct its obligations under the Collaboration Program in
accordance with the relevant Research Plan and Development and Commercialization
Plan(s). Each Party will provide the personnel, Materials, equipment and other
resources [***] to conduct its obligations under the Research Plan and
Development and Commercialization Plan(s) for the Collaboration Program. Each
Party may employ Third Parties as contractors to perform its responsibilities
under the Research Plan or, subject to the Parties’ written consent, a
Development and Commercialization Plan; provided, however, if the Party proposes
to disclose the other Party’s Confidential Information to such Third Party, the
Party must first obtain the other Party’s approval in accordance with Article 11
. Each Party will perform its obligations under the Collaboration Program
(whether itself, or with or through a contractor) in accordance with high
scientific, clinical and professional standards, and in compliance in all
material respects with the requirements of applicable laws, regulations, and any
applicable current good laboratory practices.

 

3.16 Records. Each Party will maintain records, in sufficient detail and in a
good scientific, professional and business-like manner, appropriate for patent,
manufacturing, quality and Regulatory Approval purposes, which records must be
complete and accurate and must fully and properly reflect its work done, results
achieved and costs and expenses incurred in the performance of each Development
and Commercialization Plan. Non-financial records related to the performance of
a Party’s obligations will be made available to the other Party within [***]
after any [***] written request by such other Party. Financial records related
to Revenues received and Allowable Expenses or elements included in Profit or
Loss (as applicable) incurred within the Collaboration Program through the most
recently completed

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   14    



--------------------------------------------------------------------------------

calendar quarter will be made available pursuant to the provisions of Article 8.
Each Party will maintain such records and the information of the other Party
contained therein in confidence in accordance with Article 11.

 

3.17 Reports. Each Party will keep the other Party informed of the progress of
its activities under each Development and Commercialization Plan. The JSC will
determine the frequency and content of written summary reports to be provided by
each Party to the JSC describing the work done and results achieved in the
performance of the Research Plan and each Development and Commercialization
Plan.

 

3.18 Commercialization of Collaboration Products. Commercialization of a
Collaboration Product may not occur until the JSC agrees in writing that the
Collaboration Product is ready for Commercialization. Furthermore, upon the
commencement of the [***], whichever is occurs first, for any Collaboration
Product, the Parties shall amend the respective Development and
Commercialization Plan for such Collaboration Product in good faith by adding a
Commercialization addendum that shall: [***]. The JSC shall amend each
Commercialization addendum to the respective Development and Commercialization
Plan at least [***], or more frequently if agreed to by the JSC.

 

3.19 Annual Budget. Within [***] (a) after the selection of each Collaboration
Product by the JSC pursuant to Section 3.8 and (b) before the expiration of each
[***] of such selection, the Parties shall jointly prepare and agree on a budget
that sets forth the estimated Profit (and the defined components of Profit in
accordance with the Collaboration Accounting Policies) resulting from the
research, development and/or Commercialization of such Collaboration Product for
the [***] following such selection [***], whichever is applicable (each, an
“[***]”).

 

Article 4  Governance

 

4.1 Composition. The Joint Steering Committee (“JSC”) will comprise of [***]
representatives of SGI and [***] representatives of Celera named on the
Effective Date. Each Party will designate [***] of its representatives on the
JSC to serve [***]. The representatives of each Party should have expertise
appropriate for the stage of research, development and Commercialization and the
associated decision-making requirements. Each Party may change any of its
representatives by [***] advance written notice to the other Party and to the
other representatives. The JSC may establish subcommittees to oversee particular
projects or activities from time to time, and such subcommittees will be
constituted as the JSC agrees.

 

4.2 JSC Responsibilities. The JSC will be responsible for:

 

  (a) overseeing the implementation of the Research Plan;

 

  (b) considering the results of Celera Validation;

 

  (c) considering the results of SGI Validation and selecting Collaboration
Products from Designated Antibodies and ADC Products;

 

  (d) allocating responsibility for Research Plan activities between the
Parties, taking into consideration their relevant expertise and available
resources;

 

  (e) monitoring and reviewing the progress of the Research Plan and the results
thereof;

 

  (f) recommending to the Parties any modifications to the Research Plan;

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   15    



--------------------------------------------------------------------------------

  (g) facilitating an effective exchange of information between the Parties
regarding the Research Plan and any Development and Commercialization Plan(s);

 

  (h) determining whether a Designated Antigen will be a source of Collaboration
Products;

 

  (i) approving the Annual Budget;

 

  (j) evaluating the impact of Third Party Obligations on the development and
Commercialization of any Collaboration Product and rejecting or accepting such
Collaboration Product in view of such Third Party Obligations;

 

  (k) developing a [***];

 

  (l) allocating responsibility for each [***];

 

  (m) monitoring and reviewing the progress of the Development and
Commercialization Plans and the results thereof;

 

  (n) recommending to the Parties any modifications to Development and
Commercialization Plans;

 

  (o) approving the Collaboration Accounting Policies and any subsequent changes
thereto;

 

  (p) approving termination of any Development and Commercialization Plan or
abandonment of any Collaboration Product, and determining whether a particular
Designated Antibody or ADC Product will not be a Collaboration Product;

 

  (q) overseeing the Commercialization activities of the Collaboration Program;

 

  (r) recommending the [***];

 

  (s) reviewing for approval or rejection a request by a Party to grant a
license to a Third Party under any Collaboration Technology or Collaboration
Patent Rights; and

 

  (t) consistent with and subject to Article 9 and Article 10 of this Agreement,
overseeing intellectual property matters arising under the Collaboration
Program, including, without limitation: (i) assigning responsibility for the
preparation, filing, prosecution and maintenance of Joint Collaboration Patent
Rights; (ii) reviewing all invention disclosures arising under or relating to
the Collaboration Program for the purposes of making patent application filing
recommendations to the Parties and for determining proper inventorship and
ownership of such inventions; (iii) establishing policies for the filing of
foreign patent applications arising from the Collaboration Program; (iv)
creating and approving, as necessary, a budget for management of intellectual
property related costs to be shared by the Parties pursuant to this Agreement;
(v) determining which Collaboration Products should be marked with which Patent
Right numbers; and (vi) addressing any other intellectual property issues
referred to the JSC pursuant to the terms of this Agreement.

 

4.3 Meetings. Unless otherwise mutually agreed to by the co-chairs, the JSC will
meet [***] during the term of the Agreement, on such dates and at such times as
agreed to by the co-chairs of the JSC, alternating between sites of business
operations of the Parties, or such other locations as the Parties

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   16    



--------------------------------------------------------------------------------

mutually agree. Upon the mutual agreement of the co-chairs, any such meeting may
be conducted by telephone or videoconference. At such meetings, the JSC will
discuss the activities conducted under the Collaboration Program and the results
thereof and any matters referred to it within the scope of its responsibilities
as set forth in Section 4.2. Each Party may permit such visitors to meetings of
the JSC as the members thereof mutually agree, provided that such individuals
are bound by confidentiality obligations and restrictions on use of information
discussed at such meetings. Each Party will be responsible for its own costs in
connection with the meetings of the JSC.

 

4.4 Decisions.

 

  (a) The JSC will operate by [***] decision and will be deemed to have made a
decision only following written agreement of the [***] pursuant to Section 4.5.
Any dispute or deadlock within the JSC will be finally resolved by ADR in the
manner specified in Article 15 . To the extent [***] to any decision, the JSC
may retain appropriate expert assistance, the costs of which will be shared
equally by the Parties.

 

  (b) At a meeting of the JSC, the JSC may designate, pursuant to Section
4.4(a), a Party or Third Party to serve as the “Designated Party” for the
performance of particular activities set forth in each Research Plan and/or the
applicable Development and Commercialization Plan, or for the performance of
specific functions provided in this Agreement or in the Research Plan or any
Development and Commercialization Plan. Each Party or Third Party shall remain
the Designated Party for such function(s) until the completion of its respective
activities or obligations, or until its status as the Designated Party is
removed by the JSC pursuant to Section 4.4(a). The Designated Party shall not
have the authority to make any decisions or take any actions affecting the
Parties [***], as applicable under this Agreement, unless expressly delegated by
the JSC. If the JSC delegates a Third Party to act as the Designated Party, then
the Parties shall modify the terms of this Agreement accordingly.

 

4.5 Minutes. Within [***] following each JSC meeting, a representative to the
JSC of the Party hosting such meeting (who was present at such meeting) will
prepare and provide to each Party a draft copy of the minutes of such meeting
which will summarize the decisions of the JSC made in such meeting. Such minutes
will become final and enforceable under this Agreement only after being edited
(as necessary) and adopted by the written acceptance by the JSC co-chairs.

 

4.6 In-License Decisions. In the event performance pursuant to the Collaboration
Program may require the Parties to obtain rights to intellectual property,
Materials and/or Technology from a Third Party, [***].

 

Article 5  Regulatory Approval

 

5.1 Regulatory Approvals. The Designated Party will be responsible for the
preparation, filing, presentation and maintenance of all Regulatory Filings and
for obtaining Regulatory Approval for each Collaboration Product.
Notwithstanding the foregoing, the Parties will consult with each other to
develop a regulatory strategy for each Collaboration Product and the Designated
Party will in good faith consider recommendations of the other Party regarding
regulatory strategy for such Collaboration Product.

 

5.2 Regulatory Communications. The Designated Party will provide the other Party
with an opportunity, in advance of submission to a Regulatory Authority, to
review and comment on all Regulatory Filings (including written responses to any
Regulatory Authority correspondence) regarding

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   17    



--------------------------------------------------------------------------------

each Collaboration Product. The Designated Party will provide to the other Party
copies of all material written communications from the Designated Party to any
applicable Regulatory Authorities (in advance of filing if possible), copies of
all material written communications received by the Designated Party from such
Regulatory Authorities promptly after receipt, and any adverse finding or
communication, oral or written, by such Regulatory Authority regarding each
Collaboration Product.

 

5.3 Product Inserts and Labeling. The Designated Party will be responsible for
the text and regulatory compliance of all package labels and product inserts
used in connection with the Commercialization of a Collaboration Product. The
JSC will review and approve such labels and product inserts.

 

5.4 Inspection and Audit of Distributor. In the event a Regulatory Authority
notifies the Designated Party of an impending audit and such audit involves any
Collaboration Product being distributed by or for it, the Designated Party will
notify the other Party promptly after receipt of such notice. The other Party
will have the right to participate in any such audit to the extent involving
Collaboration Products. The Designated Party also will notify the other Party in
writing of the results of such inspection or audit promptly after such
inspection or audit has occurred. The Designated Party will provide the other
Party with copies of any documentation of action resulting therefrom that
relates to the Collaboration Product, and all correspondence relating thereto.

 

5.5 Reporting of Adverse Events. The Parties shall report, and take other
actions in relation to, adverse events with respect to each Collaboration
Product that are reported or otherwise known to them in accordance with a
reporting protocol that is established by the JSC for each Development and
Commercialization Plan prior to the commencement of the first clinical trials of
the applicable Collaboration Product.

 

5.6 Recalls and Field Corrections. Prior to commencement of the first clinical
trials of any Collaboration Product, the JSC will agree on an equitable
mechanism for handling recalls, field corrections and similar process with
respect to the applicable Collaboration Product.

 

Article 6  Manufacturing

 

6.1 Manufacturer. The Designated Party(ies) for a particular Collaboration
Product will manufacture or have manufactured such Collaboration Product, unless
otherwise agreed to in writing by the Parties. In accordance with the applicable
Development and Commercialization Plan, the Designated Party(ies) will enter
into clinical and commercial supply agreements governing supply of such
Collaboration Product for clinical trials and Commercialization purposes. The
cost of manufacturing (or having manufactured) Collaboration Products will be
included in [***] prior to the completion of the [***] for such Collaboration
Products and thereafter will be included in the [***].

 

6.2 Manufacturing Standards. The Designated Party(ies) will manufacture (or have
manufactured) each Collaboration Product in conformity with written
specifications set forth in the applicable Development and Commercialization
Plan and in accordance with all applicable laws and regulations.

 

6.3 Manufacturing Records. Each Designated Party will provide the other Party
with copies of, or access to, such Designated Party’s manufacturing information,
including batch records, process flows, analytical performance data, quality
assurance documents and other documentation, requested by any Party regarding
manufacture and quality control of Collaboration Products. Each Party will have
a right of reference to the Designated Party’s drug master files for
Collaboration Products. The Party receiving such manufacturing information will
treat all such information disclosed as the disclosing Party’s Confidential
Information subject to the provisions of Article 11.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   18    



--------------------------------------------------------------------------------

6.4 Warranty. [***].

 

Article 7  Sales and Marketing

 

7.1 Distributor. The Designated Party will be the worldwide distributor for all
Collaboration Products. The Designated Party may designate an Affiliate of it or
a Third Party distributor to distribute Collaboration Products.

 

7.2 Selling Price. [***]; provided, however, that the Designated Party will use
[***] the [***].

 

7.3 Marketing. Annually the Designated Party will prepare a marketing strategy
for Collaboration Products. Prior to the introduction of each Collaboration
Product, the Designated Party will provide the other Party with a copy of a
marketing plan for such Collaboration Product and with a [***] opportunity to
comment on and approve the marketing plan before it becomes effective. The
Designated Party will conduct the promotion, marketing and sales activities for
each Collaboration Product in accordance with the concepts outlined in the
marketing strategy. [***].

 

7.4 Diligence. The Designated Party will use [***] to promote, market, sell and
support the sale of Collaboration Products, such [***]. If the Designated Party
wishes to discontinue promotion and sale of a Collaboration Product, the
Designated Party will give the other Party [***] written notice thereof. The
other Party, within such [***] may elect to distribute, directly or through a
Third Party, such Collaboration Product, in which event, the Designated Party
will cooperate in a transition to the other Party designed to avoid adverse
effects in the market for such Collaboration Product. If the other Party does
not elect to distribute the Collaboration Product, the Collaboration Product, at
the end of the [***], will be considered an Opt Out Product Candidate subject to
Section 8.4(b) hereof.

 

7.5 Co-Promotion. The Parties acknowledge and agree that a Collaboration Product
may be co-promoted by the Parties. The terms and conditions of any such
co-promotion will be agreed to in writing by the Parties.

 

Article 8  Contributions, Cost Sharing and Consideration

 

8.1 Contributions. The Parties intend to share the risks, expenses and profit of
the Collaboration Program. The Parties agree that the sum of the following
contributions constitute an [equal sharing] by the Parties with respect to each
Designated Antibody and ADC Product prior to and including the Preclinical
Decision Point therefor.

 

  (a) [***].

 

  (b) [***].

 

  (c) [***].

 

8.2 Profit or Loss Sharing. After the [***], as applicable, from the development
and Commercialization of each Collaboration Product in accordance with Section
8.10 pursuant to the applicable Annual Budget and Development and
Commercialization Plan for each Collaboration Product.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   19    



--------------------------------------------------------------------------------

8.3 Milestone Payments. For each Collaboration Product that is an ADC Product
for which the following milestones are achieved, Celera will make a [***] to SGI
in the amount indicated:

 

  (a) within [***] of the first [***], Celera will pay to SGI [***];

 

  (b) within [***] of achieving for the [***] of [***], Celera will pay to SGI
[***]; and

 

  (c) within [***] of achieving for the [***] of [***] Celera will pay to SGI
[***].

 

8.4 Opt Out Option.

 

  (a) Either Party may elect to discontinue funding development and
Commercialization of each Collaboration Product [***] with respect to each such
Collaboration Product (the “Opt Out Option”): [***] an “Opt Out Date”). [***].
Any election to discontinue funding development and Commercialization of a
Collaboration Product must be made in writing and delivered to the other Party
within the applicable time period set forth in the preceding sentence. The Party
exercising the Opt Out Option shall remain responsible for [***]. Upon the
exercise of the Opt Out Option by one Party, the Continuing Party will pay
[***].

 

  (b) [***].

 

8.5 Antibody Royalties. A Continuing Party will pay royalties to the
Discontinuing Party for the Royalty Term at rates in accordance with the
following table (“Antibody Royalties”) on Net Sales of any Unilateral Product
sold by or for the Continuing Party or its Affiliates or sublicensees. Neither
this provision nor the following table applies to [***]. For the avoidance of
doubt, royalties paid pursuant to this Section 8.5 will not be [***].

 

[***]

 

8.6 Continuing Support. If neither Party exercises its Opt Out Option at a
particular Opt Out Date, then both Parties will [***]. If neither Party
exercises its Opt Out Option for a Collaboration Product during the [***], then
neither Party may make a subsequent Opt Out election for such Collaboration
Product until completion of the [***] of such Collaboration Product, as
applicable, and the Opting Out Party shall remain responsible for [***].

 

8.7 Royalty [***]. If a Discontinuing Party first elects to discontinue [***],
the Continuing Party may [***], provided: (a) the Continuing Party promptly
advises the Discontinuing Party of the Continuing Party’s decision to [***]; (b)
the Continuing Party enumerates the [***]; and (c) in no event will the [***].
For the avoidance of doubt, any sublicense granted by an Opt Out Party shall be
deemed a [***] for purposes of this Section 8.7.

 

8.8 License Revenue for Unilateral Products. In addition to [***]], the
Continuing Party will [***] received by the Continuing Party from any licensee
or sublicensee (as applicable) of any Unilateral Product:

 

[***]

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   20    



--------------------------------------------------------------------------------

8.9 [***].

 

  (a) Celera will pay to SGI for the Royalty Term [***]. Celera will pay to SGI
for the Royalty Term [***]. For clarity, if Celera is the Continuing Party for a
Unilateral Product, Celera has no obligation to [***].

 

  (b) SGI will pay to Celera for the Royalty Term [***].

 

  (c) Celera is not obligated to [***].

 

8.10 Cost and Revenue Statements. Within [***] after the end of each calendar
quarter in which Profit or Loss is recognized for any Collaboration Product,
each Party shall provide the other Party with a statement describing its Profit
or Loss for such Collaboration Product for such calendar quarter on a
country-by-country basis and in United States dollars. Each such statement shall
set forth in [***] detail all Profit or Loss (as applicable) and the defined
components of Profit or Loss generated for each such Collaboration Product by
the respective Party, it Affiliates and permitted licensees. Notwithstanding
anything to the contrary, the actual costs and expenses set forth in any
particular statement for any Collaboration Product may not exceed, or be
projected to exceed, the costs and expenses allocated to such Collaboration
Product in the applicable Annual Budget by more than [***]. Within [***] after
the end of each calendar quarter, the Parties shall pay each other any
reconciling amounts so that each Party shall share or bear [***], as applicable,
for each Collaboration Product during each such calendar quarter.

 

8.11 Royalty and License Revenue Statements. With respect to any Royalty Product
subject to royalty payments pursuant to Section 8.5 or 8.9, or any Unilateral
Product subject to payments pursuant to Section 8.8, the paying Party will
provide the receiving Party with a written report within [***] after end of each
calendar quarter during the term of this Agreement that provides, in [***]
specific detail, stated in United States dollars, (a) the Net Sales of such
Royalty Product during the preceding calendar quarter and a detailed calculation
of the royalty due, and (b) the License Revenue of such Unilateral Product
during the preceding calendar quarter and a detailed calculation of the
percentage due. Each such statement will be accompanied by payment of any
royalty and/or percentage of License Revenue due.

 

8.12 Modifying Terms. Upon the request of either Party, the JSC will consider
the definitions of Allowable Expenses, Revenue, Profit and Loss, and the
components thereof, and, if approved by the JSC, the JSC will modify the
definitions and provide each Party with written notice of the modified
definitions and the date on which such modified definitions will become
effective, provided that any such modifications must result in the effect that
each Party [***], as applicable, of Collaboration Products.

 

8.13 Payment Terms.

 

  (a) All payments hereunder will be in United States dollars in immediately
available funds and will be made by wire transfer from a United States bank
located in the United States to such bank account as payee may designate in
writing from time to time.

 

  (b) All amounts accruing in a currency other than United States dollars will
be converted to United States dollars using the buy conversion rate as reported
in the [***] for which payments are being made. The conversation calculations
will be provided in any statement reporting converted amounts.

 

  (c) Any payments or portions thereof due hereunder which are not paid on the
date such payments are due under this Agreement will bear interest at a rate
equal to the lesser of (i) the prime rate [***].

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   21    



--------------------------------------------------------------------------------

  (d) If at any time legal restrictions prevent the prompt remittance of any
monies owed with respect to Revenues or Net Sales in any jurisdiction, the
remitting Party will notify the receiving Party and make such payments by
depositing the amount thereof in local currency in a bank account or other
depository in such country in the name of the receiving Party or its designee,
and the remitting Party will have no further obligations under this Agreement
with respect thereto.

 

8.14 Record Keeping. In accordance with GAAP consistently applied, each Party
and its Affiliates will maintain, and will use [***] to cause its permitted
sublicensees, contractors and agents to maintain, books of account and accurate
records relating to Net Sales, Revenues, Allowable Expenses, Loss and Profit
with respect to the Collaboration Program and each Collaboration Product and
Royalty Product and all amounts payable or receivable under this Agreement, in
sufficient detail to permit the other Party to confirm the correctness of such
items. All books of account and records will be maintained for a period not less
than relevant time permitted for audit of such accounts and records pursuant to
Section 8.15 and for any applicable tax period.

 

8.15 Audits.

 

  (a) Upon the written request of a Party (the “Requesting Party”) and not more
than [***], the other Party (the “Responding Party”) will permit an independent
certified public accounting firm of nationally recognized standing, selected by
the Requesting Party and [***] to the Responding Party, at the Requesting
Party’s expense, to have access during normal business hours to the records of
the Responding Party as may be[***] to verify (i) compliance with the terms of
this Agreement and all associated definitions in Article 1, and (ii) the
accuracy of the reports provided under this Agreement, for any year ending not
more than [***] prior to the date of such request. [***]. All other information
will be Confidential Information of the Responding Party and may not be shared
with the Requesting Party.

 

  (b) If such accounting firm concludes that additional amounts were owed during
the audited period, the Party owing such amounts will pay such additional
amounts within [***] of the date the Requesting Party delivers to the Responding
Party such accounting firm’s written report so concluding. The fees charged by
such accounting firm will be paid by the Requesting Party; provided, however,
(i) if the audit discloses that the actual payments due to the Requesting Party
are more than [***] of the amounts paid to such Requesting Party for such
period, then the Responding Party will pay the [***] fees and expenses charged
by such accounting firm, but the total of such fees and expenses payable by the
Responding Party will not be more than [***].

 

8.16 Tax Matters. Except as otherwise provided below, all amounts due from any
paying Party to any receiving Party under this Agreement are gross amounts. The
paying Party shall be entitled to deduct the amount of any withholding taxes
payable or required to be withheld by it, its Affiliates, licensees, or
sublicensees (as applicable) to the extent such paying Party, its Affiliates,
licensees, or sublicensees (as applicable) actually pay such withheld amounts to
the appropriate governmental authority on behalf of the receiving Party. The
paying Party shall use [***] to minimize any such taxes, levies or charges
required to be withheld on behalf of the receiving Party. The paying Party
promptly shall deliver to the receiving Party proof of payment of all such
taxes, levies and other charges, together with copies of all communications from
or with such governmental authority with respect thereto, and shall cooperate
with the receiving Party in seeking any related tax credits that may be
available to the receiving Party with respect thereto.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   22    



--------------------------------------------------------------------------------

Article 9  Patent Rights and Technology Ownership and License

 

9.1 SGI Independent Rights. Nothing in this Agreement is intended to change
SGI’s Control of SGI Independent Technology or SGI Independent Patent Rights.
Subject to Sections 2.1 and 3.10, SGI and its Affiliates may Exploit all SGI
Independent Technology and SGI Independent Patent Rights in any field and
territory without restriction.

 

9.2 Celera Independent Rights. Nothing in this Agreement is intended to change
Celera’s Control of Celera Independent Technology or Celera Independent Patent
Rights. Subject to Sections 2.1 and 3.10, Celera and its Affiliates may Exploit
all Celera Independent Technology and Celera Independent Patent Rights in any
field and territory without restriction.

 

9.3 SGI Collaboration Technology and Collaboration Patent Rights. SGI will own
all right, title and interest in and to all SGI Collaboration Technology and all
SGI Collaboration Patent Rights and, subject to the terms and conditions of this
Agreement, may Exploit all SGI Collaboration Technology and SGI Collaboration
Patent Rights inside and outside of the Collaboration Field.

 

9.4 Celera Collaboration Technology and Collaboration Patent Rights. Celera will
own all right, title and interest in and to all Celera Collaboration Technology
and all Celera Collaboration Patent Rights and, subject to the terms and
conditions of this Agreement, may Exploit all Celera Collaboration Technology
and Celera Collaboration Patent Rights inside and outside of the Collaboration
Field.

 

9.5 Joint Collaboration Technology and Joint Collaboration Patent Rights. Celera
and SGI will jointly own all right, title and interest in and to all Joint
Collaboration Patent Rights and Joint Collaboration Technology and, subject to
the terms and conditions of this Agreement, during the term of this Agreement,
neither Party nor its Affiliates will have the right to Exploit any Joint
Collaboration Patent Rights and Joint Collaboration Technology without
accounting to, or consent from, the other Party.

 

9.6 Employee Assignment and Disclosure. To the extent permissible under
applicable law, each Party will cause each employee and contractor conducting
work on such Party’s behalf under this Agreement to be subject to a contract
that (a) compels prompt disclosure to the Party of all Technology Derived by
such employee or contractor during any performance under the Collaboration
Program and (b) automatically assigns to the Party all right, title and interest
in and to all such Technology and all related Patent Rights. Each Party will
require each employee and contractor conducting work on such Party’s behalf
under this Agreement to maintain records in sufficient detail and in a good
scientific manner appropriate for patent purposes to properly reflect all work
done.

 

9.7 Assignment of Collaboration Patent Rights. Each Party shall and hereby does
assign to the other Party all right, title and interest in Collaboration
Technology and Collaboration Patent Rights necessary to effect the express
intent of the ownership provisions described in Sections 9.3, 9.4, and 9.5.
Additionally, each Party will execute any documents, and take any other actions,
necessary for the other Party to obtain such ownership and apply for, secure and
maintain protection of its rights in such Collaboration Technology and
Collaboration Patent Rights. Other than the rights assigned pursuant to this
Section 9.7, ownership of all inventions in Collaboration Technology will be
determined in accordance with the laws of inventorship of the United States and
the employment of the inventors at the time of conception.

 

23



--------------------------------------------------------------------------------

9.8 Transfer of Celera Technology. Celera will use [***] to make available to
SGI all Celera Independent Technology and Celera Collaboration Technology that
[***] for SGI to perform its obligations under this Agreement or is required to
be provided pursuant to the Research Plan and/or any Development and
Commercialization Plan. Without the prior written consent of Celera, neither SGI
nor its Affiliates may use any Celera Independent Technology or Celera
Collaboration Technology that is Celera Confidential Information for any purpose
not expressly authorized by the terms of this Agreement.

 

9.9 Transfer of SGI Technology. SGI will use [***] to make available to Celera
all SGI Independent Technology and SGI Collaboration Technology that [***] for
Celera to perform its obligations under this Agreement or is required to be
provided pursuant to the Research Plan and/or any Development and
Commercialization Plan. Without the prior written consent of SGI, neither Celera
nor its Affiliates may use any SGI Independent Technology or SGI Collaboration
Technology that is SGI Confidential Information for any purpose not expressly
authorized by the terms of this Agreement.

 

9.10 No Title Transfer. The transfer to a Party of any physical item that
embodies any Independent Technology or Collaboration Technology owned by the
transferring Party will not be, and will not be construed to be: (a) a sale,
lease, offer to sell or lease or other transfer of title or ownership to the
receiving Party of such Independent Technology or Collaboration Technology; or
(b) a license to the receiving Party (except as expressly provided in this
Agreement) under such Independent Technology or Collaboration Technology.

 

9.11 Celera License Grant to SGI in the Collaboration Field. Subject to the
terms and conditions of this Agreement,

 

  (a) Celera hereby grants to SGI and its Affiliates a [***]: (i) to perform its
obligations as expressly set forth in this Agreement; and (ii) to make, have
made, use, have used, sell, have sold, offer for sale, import and have imported
Collaboration Products in the Collaboration Field during the term of this
Agreement.

 

  (b) The licenses granted in Section 9.11(a) will be [***].

 

9.12 SGI License Grant to Celera in the Collaboration Field. Subject to the
terms and conditions of this Agreement,

 

  (a) SGI hereby grants to Celera and its Affiliates a [***]: (i) to perform its
obligations as expressly set forth in this Agreement; and (ii) to make, have
made, use, have used, sell, have sold, offer for sale, import and have imported
Collaboration Products in the Collaboration Field during the term of this
Agreement.

 

  (b) The license granted in Section 9.12(a) will be [***].

 

9.13 License For Unilateral Products. Subject to the terms and conditions of
this Agreement, each Discontinuing Party grants to the Continuing Party an [***]
solely as set forth below in this Section 9.13, subject to the terms and
conditions of this Agreement, [***] consistent with the terms of this Agreement.
For purposes of clarification and notwithstanding anything to the contrary set
forth herein, Celera shall [***]. Each Party may grant sublicenses of the
licenses granted in this Section 9.13 [***].

 

9.14 SGI Sublicenses. As of the Effective Date, Celera shall [***], provided,
however, that such additional terms will apply only with respect to the specific
Unilateral Product or Collaboration Product and will be in effect only from
[***]. [***]. None of the provisions set forth in Exhibit 9.14 apply to this
Agreement except in the limited circumstances set forth above.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   24    



--------------------------------------------------------------------------------

Article 10  Patent Rights Maintenance and Enforcement

 

10.1 Independent Patent Rights. Each Party will have the exclusive right, but
not the obligation, [***], to prepare, file, prosecute, maintain and abandon all
of its Independent Patent Rights. Expenses associated with preparation, filing,
prosecution and maintenance of Independent Patent Rights will not be [***].

 

10.2 Collaboration Patent Rights. Each Party will have the exclusive right, but
not the obligation, [***], to prepare, file, prosecute and maintain all of its
Collaboration Patent Rights. All [***] costs and fees incurred by a Party in
connection with preparation, filing, prosecution and maintenance of
Collaboration Patent Rights in a [***]. To the extent any Collaboration Patent
Right is or becomes [***] to performance by either Party of any aspect of the
Collaboration Program or [***] to manufacture or Commercialization of a
Collaboration Product or Royalty Product, the Party owning such Collaboration
Patent Right will exercise [***] consistent with good faith business practices
to maintain Control of such Collaboration Patent Rights.

 

  (a) To the extent a Party elects not to file for a Collaboration Patent Right
in a Major Market Country or elects to abandon any Collaboration Patent Right
already filed in any country, that Party will notify the other Party in writing
not less than [***] prior to the date such election is irrevocable without
additional cost, and will offer the other Party the opportunity to assume,
[***], the right to file for, prosecute and maintain such Collaboration Patent
Right in such country. If the other Party accepts the offer by written notice to
the first Party, the first Party will assign such Collaboration Patent Right to
the other Party and will [***] assist the other Party in assuming the filing,
prosecution and maintenance of such Collaboration Patent Right in such country.
Such Collaboration Patent Right thereafter will be the other Party’s Independent
Patent Rights.

 

  (b) With respect to each United States patent application that is a
Collaboration Patent Right, not less than [***] before filing any application
for corresponding patent protection in foreign countries, the Party owning the
Collaboration Patent Right will give to JSC a copy of the priority application
and written notice of the foreign countries selected for filing. The JSC, in
writing within [***] after such notice, may reject any selected country [***]
and may request filing of applications in additional foreign countries. The
Party will file in such additional countries and may file in the rejected
countries. All [***] costs associated with filing, prosecution and maintenance
of applications in [***].

 

  (c) Pursuant to schedules determined by the JSC, each Party will provide to
the other Party a written report of the status of each pending and issued
Collaboration Patent Right.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   25    



--------------------------------------------------------------------------------

10.3 Joint Collaboration Patent Rights.

 

  (a) The JSC will select mutually-acceptable outside counsel to conduct the
preparation, filing, prosecution and maintenance of each Joint Collaboration
Patent Right under the joint control of both Parties. The outside counsel will
prepare, file, prosecute and maintain all Joint Collaboration Patent Rights in
each of the Major Market Countries and such other countries as the JSC approves,
[***].

 

  (b) If a Party elects not to share the cost of a Joint Collaboration Patent
Right in any country (other than a Major Market Country or such other countries
as the JSC approves) or elects to discontinue sharing expenses for any Joint
Collaboration Patent Right already filed in any country, such Party will notify
the other Party in writing of such election and will offer the other Party the
opportunity to assume, at the other [***], the right to file for, prosecute and
maintain such Joint Collaboration Patent Right in such country. If the other
Party accepts the offer by written notice to the one Party within [***] after
the notice, [***] and will [***] assist the other Party in assuming the filing,
prosecution and maintenance of such Joint Collaboration Patent Right in such
country. [***].

 

  (c) With respect to filing, prosecution and maintenance of each Joint
Collaboration Patent Right, the outside counsel will provide to each Party: (i)
a copy of the patent application sufficiently prior to filing to permit each
Party [***] opportunity to review and make [***] comments thereon; (ii) a copy
of the patent application promptly after such filing; (iii) copies of all
substantive communications received from patent office(s) with respect to such
filings; and (iv) copies of all substantive communications to be sent to the
patent office(s) with respect to such filings sufficiently before a due date to
permit each Party to review and make [***] comments thereon.

 

  (d) Each Party, when requested by the outside counsel, will use [***] to
assist the counsel in preparing, filing or maintaining the patent applications
and patents within the Joint Collaboration Patent Rights. [***].

 

10.4 Collaboration Patent Rights Enforcement Outside Collaboration Field. A
Party will have the exclusive right, but not the obligation, [***], to enforce
outside the Collaboration Field all Collaboration Patent Rights it Controls. Any
recovery realized as a result of such suit, claim or action or related
settlement will first be applied to [***].

 

10.5 Collaboration Patent Rights Enforcement in the Collaboration Field. Each
Party will promptly notify the other Party in writing if it learns of any
actual, alleged or threatened infringement of any Collaboration Patent Right by
a Third Party in the Collaboration Field. The Party Controlling the affected
Collaboration Patent Right will have the first right, but not the obligation,
[***], to bring suit (or take other appropriate legal action) against any
actual, alleged or threatened infringement of the Collaboration Patent Right by
a Third Party in the Collaboration Field, including the defense and settlement,
to the extent such infringement is in the Collaboration Field. If the
Controlling Party does not initiate an infringement action or otherwise take
affirmative measures to abate any such actual, alleged or threatened Third Party
infringement of the Collaboration Patent Right within [***] of the later of: (a)
receiving notification from the other Party under this Section 10.5 of such
infringement; (b) sending notice to the other Party under this Section 10.5 of
such infringement; or (c) receiving a written request from the other Party to
take action with respect to such infringement, then the other Party will have
the right, but not the obligation, [***], to bring suit (or take other
appropriate legal action) against any such actual, alleged or threatened
infringement of the Collaboration Patent Right by a Third Party in the
Collaboration Field, including the defense and settlement thereof. In the event
either Party brings an infringement action in

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   26    



--------------------------------------------------------------------------------

accordance with this Section 10.5, such Party will notify the other Party in
writing [***] prior to filing such action and the other Party will provide [***]
assistance and authority to file and bring the action, including, if required to
bring such action, being joined as a party plaintiff; provided, however, that
neither Party will be required to transfer any right, title or interest in or to
any of its Collaboration Patent Rights to the other Party or a Third Party to
confer standing on a Party hereunder. In addition, if either Party brings an
infringement action hereunder, the other Party will have the right to be
represented separately in such action by counsel of its own choice, [***]. Any
recovery realized as a result of such suit, claim or action or related
settlement will [***].

 

10.6 Joint Collaboration Patent Rights Enforcement.

 

  (a) Each Party, [***], will have the right, but not the obligation, to
initiate an action to enforce a Joint Collaboration Patent Right against accused
infringer(s) outside the Collaboration Field. The Party initiating the action
will notify the other Party and identify the accused infringer(s). The other
Party will cooperate in any such action by [***]. No Party will settle the
action without the other Party’s prior written consent, which consent [***], if
the terms of settlement would deprive the other Party of its rights in the
asserted Joint Collaboration Patent Rights. Any recovery realized as a result of
such suit, claim or action or related settlement will [***].

 

  (b) A Party wishing to enforce a Joint Collaboration Patent Right against
infringement in the Collaboration Field will notify the JSC in writing and
identify the accused infringer(s). If the [***]. In either case, the other Party
will cooperate in any such action by [***]. Neither Party will settle the action
without the other Party’s prior written consent, which consent [***], if the
terms of settlement would deprive the other Party of its rights in the asserted
Joint Collaboration Patent Rights.

 

10.7 Defense of Third Party Infringement Actions. Each Party will promptly
notify the other Party in the event of a claim or suit by a Third Party alleging
infringement of a Third Party patent based on manufacture, use, sale, offer for
sale or import of a Collaboration Product by a Party or customer. Promptly after
such notice, the Parties will confer. The Party against whom the action is filed
will defend and control the defense, and the other Party will cooperate with the
defending Party. All [***] costs associated with the defense of the action will
be [***]. Any settlement that requires payment to the Third Party for the
prospective right to [***].

 

Article 11  Confidentiality

 

11.1 Confidentiality. Subject to this Article 11 each Party will: (a) maintain
in confidence the Confidential Information of the other Party; (b) have the
right to use the Confidential Information of the other Party solely for the
purpose of performing its obligations and exercising its rights under this
Agreement; (c) not use or grant to others the use of the Confidential
Information of the other Party except as expressly permitted hereby; and (d) not
disclose the Confidential Information of the other Party except on a
need-to-know basis to such Party’s directors, officers, employees, agents,
consultants and contractors, to the extent such disclosure is [***] in
connection with such Party’s activities as expressly authorized by this
Agreement. Each Party will ensure that any of its directors, officers,
employees, agents, consultants and contractors having access to the other
Party’s Confidential Information is under a contractual obligation to the Party
to hold in confidence and not use such Confidential Information, except as
permitted under this Agreement. To the extent that disclosure to any Third Party
is authorized by this Agreement, prior to disclosure, a Party will obtain
written agreement of such person to hold in confidence and not disclose, use or
grant the use of the Confidential Information of the other Party except

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   27    



--------------------------------------------------------------------------------

as expressly permitted under this Agreement. Each Party will notify the other
Party promptly upon discovery of any unauthorized use or disclosure of the other
Party’s Confidential Information. In performance of its obligation under this
Section 11.1, each Party will exercise the same degree of care as it exercises
with respect to its own proprietary information, but in no event less than
ordinary care.

 

11.2 Terms of Agreement. No Party may disclose any terms or conditions of this
Agreement to any Third Party without the prior consent of the other Party;
provided, however, that a Party may disclose, under terms of confidentiality
equivalent to those in this Article 11 the terms or conditions of this
Agreement: (a) on a need-to-know basis to its legal and financial advisors to
the extent such disclosure is [***]; and (b) to a Third Party in connection with
either (i) a merger, consolidation or similar transaction by such Party; (ii)
the sale or other transfer of all or substantially all of such Party’s assets to
which this Agreement pertains; or (iii) a financing transaction by such Party.

 

11.3 Permitted Disclosures. The confidentiality obligations under this Article
11 will not apply to the extent that a Party is required to disclose information
(a) by applicable law, regulation or order of a governmental agency or a court
of competent jurisdiction, or (b) pursuant to the rules and regulations of any
exchange or market on which a Party’s securities are traded or listed; provided,
however, that: (i) in the case of any such disclosure being required under
legal, regulatory or judicial process, such Party will: (A) provide written
notice thereof to the other Party; (B) consult with the other Party with respect
to such disclosure and use all [***] to provide the other Party with sufficient
opportunity to object to any such disclosure or to request confidential
treatment thereof; and (C) disclose only that portion of Confidential
Information or other information disclosed of which is restricted hereunder that
it determines (based on advice of its legal counsel) is legally required to be
disclosed, and will exercise its [***] to obtain reliable assurance that
confidential treatment required hereby will be accorded such information; and
(ii) in the case any Party determines (based on advice of its legal counsel)
that it is required to make a disclosure permitted under this Section 11.3,
other than as a result of legal, regulatory or judicial process, such Party will
use all [***] to provide the other Party with sufficient opportunity to object
to any such disclosure or request confidential treatment thereof.

 

11.4 Disclosure to Investors and Rating Agencies. Notwithstanding Sections 11.2
and 11.3, each Party may disclose the financial results of the Collaboration
Program to its current and potential investors (including securities analysts)
and rating agencies. The scope of such disclosure will be of the type ordinarily
disclosed by corporations in the healthcare field to investors and rating
agencies. The Parties will review and provide prior written consent of the
content of such disclosures, which consent [***].

 

11.5 Term of Obligations. The obligations of Sections 11.1 and 11.3 will expire
[***] after termination or expiration of this Agreement. Within such [***]
period, either Party may notify, in writing, the other Party of Confidential
Information considered to be a trade secret of the notifying Party, in which
event, the other Party will comply with the terms of Sections 11.1 and 11.3 with
respect to such identified trade secret so long as it retains the
characteristics of Confidential Information.

 

11.6 Publication. No Party may publish any article, present any poster or make
any speech containing any Confidential Information belonging to the other Party
or containing any Collaboration Technology without the prior written consent of
the other Party. Each Party will provide to the other Party a true copy of any
such article, poster or speech text, and any illustrations or graphs associated
therewith, not less than [***] before submitting the same to any publisher,
editor or committee or before presenting the same to any group and will comply
with the reviewing Party’s request [***].

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   28    



--------------------------------------------------------------------------------

Article 12  Representations and Warranties

 

12.1 Representations. Each Party represents and warrants to the other Party as
of the Effective Date as follows:

 

  (a) except as otherwise identified in writing and delivered to the other Party
prior to the Effective Date, the execution, delivery to the other Party and
performance by it of this Agreement and its compliance with the terms and
provisions of this Agreement do not and will not conflict, in any material
respect, with, or result in a material breach of: (i) any other contractual
obligations of such Party; (ii) the provisions of its charter, operating
documents or bylaws; or (iii) any order, writ, injunction or decree of any court
or governmental authority entered against it or by which it or any of its
property is bound except where such breach or conflict would not materially
impact the Party’s ability to meet its obligations hereunder;

 

  (b) this Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms except as (i) enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights and (ii) equitable principles of
general applicability;

 

  (c) such Party is a corporation duly organized, validly existing and in good
standing under the laws of the state or other jurisdiction of incorporation or
formation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof except where failure to be in
good standing would not materially impact the Party’s ability to meet its
obligations hereunder;

 

  (d) such Party is duly authorized, by all requisite corporate action, to
execute and deliver this Agreement and the execution, delivery and performance
of this Agreement by such Party does not require any shareholder action or
approval, and the person executing this Agreement on behalf of such Party is
duly authorized to do so by all requisite corporate action; and

 

  (e) no consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of such Party in connection
with the valid execution, delivery and performance of this Agreement, except for
any filings under any applicable securities, trade, or competition laws and
except where the failure to obtain any of the foregoing would not have a
material adverse impact on the ability of such Party to meet its obligations
hereunder.

 

12.2 Represented by Counsel. Each Party represents that it has been represented
by legal counsel in connection with this Agreement and acknowledges that it has
participated in the drafting hereof. In interpreting and applying the terms and
provisions of this Agreement, the Parties agree that no presumption will apply
against the Party which drafted such terms and provisions.

 

12.3 Debarment. Each Party represents and warrants to the other Party that
neither it, nor any of its Affiliates, has been debarred or is subject to
debarment. Each Party covenants to the other Party that neither such Party nor
any of its Affiliates will use in any capacity, in connection with the services
to be performed under this Agreement, any Party who has been debarred pursuant
to Section 306 of the Federal Food, Drug, and Cosmetic Act, as amended, or who
is the subject of a conviction described in such

 

29



--------------------------------------------------------------------------------

section. Each Party will inform the other Party in writing immediately if it or
any Third Party who is performing services under this Agreement is debarred or
is the subject of a conviction described in Section 306, or if any action, suit,
claim, investigation or legal or administrative proceeding is pending or, to
such Party’s knowledge, is threatened, relating to the debarment or conviction
of such Party or any Third Party performing services hereunder.

 

12.4 Disclaimer of Warranties. [***].

 

Article 13  Indemnification

 

13.1 Collaboration Products.

 

  (a) Each Party hereby agrees to indemnify, defend, and hold harmless the other
Party, its Affiliates and their respective directors, officers, employees and
agents (collectively, the “Indemnitees”) from and against any and all losses,
liabilities, damages and expenses, including [***] attorneys’ fees and costs
(collectively, “Liabilities”), incurred as a result of any claims, demands,
actions or other proceedings by any Third Party (collectively, “Claims”)
relating to [***]. For purposes of this Article 13, the term “Indemnitee” may
refer to either or both the Celera Indemnitees and the SGI Indemnitees, as the
context may indicate.

 

  (b) Except for those Claims subject to Section 13.1(a), the Parties shall
[***].

 

  (c) If either Party receives notice of a Claim with respect to any
Collaboration Product, such Party shall inform the other Party in writing as
soon as [***] practicable. The Parties shall confer through the JSC how to
respond to the Claim and how to handle the Claim in an efficient manner. In the
absence of such an agreement, each Party shall have the right to take such
action as it deems appropriate, subject to Section 13.3.

 

13.2 Unilateral Products.

 

  (a) By SGI. For each Unilateral Product that is researched, developed and/or
Commercialized by SGI in accordance with this Agreement, SGI will indemnify,
defend, and hold harmless Celera, its Affiliates and their respective directors,
officers, employees and agents (“Celera Indemnitees”) from and against all
Liabilities incurred as a result of any Claims relating to such Unilateral
Product, but only to the extent such Claims result from [***]. The obligation to
indemnify pursuant to Section 13.2(a)(i) will [***] of this Agreement. The
indemnity obligations pursuant to Sections 13.2(a)(ii) through (iv) will [***].

 

  (b) By Celera. For each Unilateral Product that is researched, developed
and/or Commercialized by Celera in accordance with this Agreement, Celera will
indemnify, defend, and hold harmless SGI, its Affiliates and their respective
directors, officers, employees and agents (“SGI Indemnitees”) from and against
all Liabilities incurred as a result of any Claims relating to such Unilateral
Product, but only to the extent such Claims result from [***]. The obligation to
indemnify pursuant to Section 13.2(b)(i) will [***] of this Agreement. The
indemnity obligations pursuant to Section 13.2(b)(ii) through (iv) will [***].

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   30    



--------------------------------------------------------------------------------

13.3 Procedure. If a Party (the “Indemnified Party”) intends to claim
indemnification under this Article 13 it will promptly notify the other Party
(the “Indemnitor”) in writing of any claim, demand, action or other proceeding
for which the Indemnified Party intends to claim such indemnification, and the
Indemnitor may participate in, and, to the extent the Indemnitor so desires,
assume the defense of such claim, demand, action or proceeding with counsel
mutually satisfactory to the Parties; provided, however, that an Indemnified
Party will have the right to retain its own counsel, [***]. The obligations of
this Article 13 will not apply to amounts paid in settlement of any claim,
demand, action or other proceeding if such settlement is effected without the
consent of the Indemnitor, which consent [***]. The failure to deliver written
notice to the Indemnitor within a [***] time after the commencement of any such
action, if prejudicial to its ability to defend such action, will relieve the
Indemnitor of any obligation to the Indemnitee under this Article 13 . The
Indemnified Party will [***] cooperate with the Indemnitor and its legal
representatives in the investigation of any claim, demand, action or other
proceeding covered by this Article 13 .

 

13.4 General Insurance Requirements. During the term of this Agreement and for
so long as Collaboration Products are being developed, sold or used, each Party
will maintain comprehensive general liability, property damage, and product
liability insurance, through insurance carriers with an [***]. Such insurance
coverage will be maintained with policy limits [***]. Each Party will, at the
[***] request of the other Party, provide the other Party with evidence of such
insurance coverage. Notwithstanding the foregoing, and only upon written notice
to the other Party of its agreement to provide protection of the scope
contemplated by this Section 13.4, [***].

 

Article 14  Term and Termination

 

14.1 Expiration. This Agreement will commence on the Effective Date and, unless
earlier terminated pursuant to this Article 14 will continue in effect until
[***].

 

14.2 Termination by Mutual Agreement. The Parties may agree to terminate the
Agreement at any time on mutually agreed upon terms.

 

14.3 Material Breach. If one Party believes that the other Party has committed a
material breach of its material obligations under this Agreement, such Party may
[***].

 

14.4 Termination for Force Majeure. In the event performance by a Party is
excused pursuant to Section 16.10 for a continuous period of [***], the other
Party will have the option of terminating this Agreement upon written notice to
the excused Party.

 

14.5 Termination for Insolvency.

 

(a) If either Party: (i) makes a general assignment for the benefit of its
creditors or becomes insolvent; (ii) files an insolvency petition in bankruptcy;
(iii) petitions for or acquiesces in the appointment of any receiver, trustee or
similar officer to liquidate or conserve its business or any substantial part of
its assets; (iv) commences under the laws of any jurisdiction any proceeding
involving its insolvency, bankruptcy, reorganization, adjustment of debt,
dissolution, liquidation or any other similar proceeding for the release of
financially distressed debtors; or (v) becomes a party to any proceeding or
action of the type described above in (iii) or (iv) and such proceeding or
action remains undismissed or unstayed for a period of more than [***], then the
other Party may by written notice terminate this Agreement.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   31    



--------------------------------------------------------------------------------

(b) All rights and licenses granted under or pursuant to this Agreement by
Celera or SGI are, and shall otherwise be deemed to be, for purposes of Section
365(n) of the United States Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the United States Bankruptcy Code. The
Parties agree that each Party, as a licensee of such rights under this
Agreement, shall retain and may fully exercise all of its rights and elections
under the United States Bankruptcy Code; provided, however, nothing herein shall
be deemed to constitute a present exercise of such rights and elections. The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against a Party under the United States Bankruptcy Code, the
Party hereto that is not a Party to such proceeding shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, which,
if not already in the non-subject Party’s possession, shall be promptly
delivered to it: (i) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding continues to perform all of its obligations under this
Agreement; or (ii) if not delivered under clause (i) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.

 

14.6 Return Material. Each Party will promptly return to the other Party (unless
otherwise mutually agreed in writing by the Parties and except for one copy for
archival purposes only) all physical embodiments of any of the other Party’s
Independent Technology and Confidential Information, that were provided by such
other Party under this Agreement upon the termination of this Agreement.

 

14.7 Liabilities. Termination of this Agreement will not release either Party
from any obligation or liability which may have accrued at the time of
termination, or preclude either Party from pursuing all rights at law and in
equity with respect to any default under this Agreement.

 

14.8 Post-Termination Activities. Each Party will render a post-termination
report as required by Sections 3.17, 8.10, and 8.11 within the period specified
in such provisions after the date of termination or expiration of this
Agreement. Each Party will be entitled to conduct [***] in accordance with
Section 8.15 within [***] after the date of termination or expiration.

 

14.9 Survival. Termination or expiration of this Agreement will be without
prejudice to any rights that may have accrued to the benefit of a Party prior to
such expiration or termination. Without limiting the foregoing, [***] will
survive any expiration or termination of this Agreement to the extent necessary
to effect the purposes thereof. In the event that the Parties agree to, or ADR
or a court decision results in, the continued Exploitation of any Collaboration
Product or Unilateral Product after termination of this Agreement, [***] will
survive such termination to the extent of any consideration payable pursuant to
the terms of this Agreement on such Collaboration Product or Unilateral Product.

 

Article 15  Dispute Resolution

 

15.1 Disputes.

 

  (a) Subject to Section 15.1(b), any dispute, controversy or claim initiated by
either Party arising out of, resulting from, or relating to this Agreement, or
the performance by either Party of its obligations under this Agreement, other
than bona fide Third Party actions or proceedings filed or instituted in an
action or proceeding by a Third Party against a Party to this Agreement,
(collectively, “Disputes”) whether before or after termination of this
Agreement, unless resolved pursuant to Section 15.2, will be finally resolved by
binding alternative dispute resolution (“ADR”) in accordance with this Article
15 .

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   32    



--------------------------------------------------------------------------------

  (b) Notwithstanding anything to the contrary, any Disputes relating to breach
of a Party’s confidentiality obligations under Article 11, or relating to
inventorship or the validity, enforceability or scope of any patent or trademark
rights, shall in each case be submitted for resolution by a court of competent
jurisdiction.

 

15.2 Executive Officer Resolution. If the JSC is unable to resolve such a
Dispute within [***] after the first presentation of such Dispute to the JSC or
if the Dispute arises by failure of the JSC to reach a decision as provided in
Section 4.4, the Parties will send written notice of the Dispute to their
respective presidents (or their executive officer designees) of the affected
subsidiaries, divisions, or business units. The respective officers will attempt
to resolve such Dispute by good faith negotiations within [***] after receipt of
such notice. If the Parties fail to resolve the Dispute or their representatives
fail to meet or speak directly within [***] of the notice of the Dispute, then
either Party may refer the matter to ADR proceeding as provided herein.

 

15.3 Notice of ADR. To begin any such ADR, a Party will provide written notice
to the other Party of the issues to be resolved by such ADR. Within [***] after
receipt of such notice, the other Party may, by written notice to the Party
initiating the ADR, add additional issues to be resolved within the same ADR.

 

15.4 Designation of Neutral. Within [***] following receipt of the notice
required by Section 15.3, the Parties will select a mutually acceptable neutral
to preside in the resolution of any Dispute in such ADR proceeding. If the
Parties are unable to agree on a mutually acceptable neutral within such period,
either Party may request the President of JAMS to select a neutral at the San
Francisco Resolution Center (located at Two Embarcadero Center, Suite 1100, San
Francisco, CA 94111) pursuant to the following procedures:

 

  (a) JAMS will submit to the Parties a list of not less than [***] candidates
within [***] after receipt of the request, along with a Curriculum Vita for each
candidate. No candidate will be a current or past employee, director, or
shareholder of either Party.

 

  (b) Such list will include a statement of disclosure by each candidate of any
circumstance likely to affect his or her impartiality.

 

  (c) Each Party will number the candidates in order of preference (with the
number one (1) signifying the greatest preference) and will deliver the list to
JAMS within [***] following receipt of the list of candidates. If a Party
believes a conflict of interest exists regarding any of the candidates, the
Party will provide a written explanation of the conflict to JAMS along with its
list showing its order of preference for the candidates. Any Party failing to
return a list of preferences on time will be deemed to have no order of
preference.

 

  (d) If the Parties collectively have identified [***].

 

15.5 ADR Rules. Any such ADR will be conducted under the then current JAMS
Comprehensive Rules for arbitration by a single neutral, and the Parties agree
that there will be discovery allowed by each Party to the extent deemed
necessary by the neutral. Any such ADR will be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1-16. Any arbitration will be held in San
Francisco, California.

 

15.6 Hearing. No earlier than [***] after the selection, the neutral will hold a
hearing to resolve each of the issues identified by the Parties.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   33    



--------------------------------------------------------------------------------

15.7 Evidence for Hearing. At least [***] prior to the hearing, each Party will
submit the following to the other Party and the neutral:

 

  (a) [***];

 

  (b) [***];

 

  (c) [***]; and

 

  (d) [***].

 

15.8 Hearing Procedure. The hearing governed by the following rules:

 

  (a) Each Party will be entitled to up to [***] of hearing time to present its
case. The neutral will determine whether each Party has had the [***] to which
it is entitled.

 

  (b) Each Party will be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing argument.
Cross-examination of witnesses will occur immediately after their direct
testimony, and cross-examination time will be charged against the Party
conducting the cross-examination.

 

  (c) The Party initiating the ADR will begin the hearing and, if it chooses to
make an opening statement, will address not only issues it raised but also any
issues raised by the responding Party. The responding Party, if it chooses to
make an opening statement, also will address all issues raised in the ADR.
Thereafter, the presentation of regular and rebuttal testimony and documents,
other evidence, and closing arguments will proceed in the same sequence.

 

  (d) Except when testifying, witnesses will be excluded from the hearing until
closing arguments.

 

  (e) Settlement negotiations, including any statements made therein, will not
be admissible under any circumstances. Affidavits prepared for purposes of the
ADR hearing also will not be admissible. As to all other matters, the neutral
will have sole discretion regarding the admissibility of any evidence.

 

15.9 Ruling by Neutral. The neutral will rule on each disputed issue and set
forth the applicable remedies within [***] following completion of the hearing.

 

15.10 Allocation of Expenses. The neutral will be paid a [***] fee plus
expenses. These fees and expenses, [***], the fees and expenses of a court
reporter, and any expenses for a hearing room, will be paid as follows:

 

  (a) If the neutral rules in favor of [***].

 

  (b) If the neutral rules in favor of [***].

 

15.11 Binding Result. The rulings of the neutral and the allocation of fees and
expenses will be binding, and may be entered as a final judgment in any court
having jurisdiction. All submissions to the ADR will be Confidential Information
of the submitting Party and the results of the ADR will be Confidential
Information of each Party.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   34    



--------------------------------------------------------------------------------

15.12 Statute of Limitations. In no event will a demand for ADR be made after
the date when institution of a legal or equitable proceeding based upon such
Dispute would be barred by the applicable statute of limitations.

 

15.13 Scientific and Technical Issues. Notwithstanding the foregoing, the JSC
may modify any of the time periods or other provisions of this Article 15 in its
discretion solely for handling time-sensitive scientific or technical issues. If
the JSC cannot unanimously agree on any shortening of such time periods, then
all such time periods shall default to those set forth in this Article 15.

 

Article 16  Miscellaneous

 

16.1 Governing Law. This Agreement will be governed by, interpreted and
construed in accordance with the laws of Delaware, without regard to the
conflict of laws principles thereof.

 

16.2 Publicity. The text of an initial press release announcing the
Collaboration Program is set forth in Exhibit 16.2 attached hereto. Each Party
may distribute the initial press release. Other press releases or other similar
public communication by either Party relating to this Agreement, will be subject
to Article 11 and must be approved in advance by the other Party, [***], except
for those communications required by applicable law (which will be provided to
the other Party as soon as practicable after the release or communication
thereof). Neither disclosures of information for which consent has previously
been obtained, nor information of a similar nature to that which has been
previously disclosed publicly with respect to this Agreement, will require
advance approval.

 

16.3 Trademarks. Neither Party nor any of its Affiliates has any right or
license to use any trademark, service mark, trade name or name of the other
Party or any of its Affiliates without the prior written consent of the other
Party.

 

16.4 No Implied Licenses. Except to the extent and only to the extent necessary
to enable a Party to conduct its obligations under this Agreement, only licenses
and rights granted expressly herein will be of legal force and effect and no
license or other right will be created hereunder by implication, estoppel or
otherwise.

 

16.5 Waiver. No waiver by a Party hereto of any breach or default of any of the
covenants or agreements herein set forth will be deemed a waiver as to any
subsequent and/or similar breach unless the waiver is in a writing signed by
authorized representatives of both Parties.

 

16.6 Assignment. Neither Party may assign any right or delegate any obligation
hereunder, except as otherwise expressly provided in this Agreement without the
prior written consent of the other Party, [***] (any refusal to provide consent
on this basis must be in writing and must include a [***] detailed explanation
of the basis for the refusal). Notwithstanding the preceding sentence, each
Party may assign this Agreement to an Affiliate or to a successor in connection
with the sale or transfer of all or substantially all of the assets of such
Party associated with performance of this Agreement, or in the event of its
merger, consolidation or change of control, in each case the affected Party
shall provide prompt written notice of the assignment to the other Party. Any
permitted assignee will assume all obligations of its assignor under this
Agreement. Any purported assignment in violation of this Section 16.6 will be
void. The terms and conditions of this Agreement will be binding upon and inure
to the benefit of the successors and permitted assigns of the Parties.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   35    



--------------------------------------------------------------------------------

16.7 Independent Contractors. The relationship of the Parties hereto is that of
independent contractors. The Parties hereto are not deemed to be agents,
partners or joint ventures of the others for any purpose as a result of this
Agreement or the transactions contemplated thereby.

 

16.8 Further Actions. Each Party agrees to: [***].

 

16.9 Notices. All requests and notices required or permitted to be given to the
Parties hereto will be given in writing, will expressly reference the section(s)
of this Agreement to which they pertain, and will be delivered to the other
Party, effective on receipt, at the appropriate address as set forth below or to
such other addresses as may be designated in writing by the Parties from time to
time during the term of this Agreement.

 

If to Celera:

 

Celera Genomics

180 Kimball Way

 

South San Francisco, California 94080

Attn: Chief Business Officer

 

with a copy to:

 

Applera Corporation

301 Merritt 7

Norwalk, Connecticut 06851

Attn: Senior Vice President and General Counsel

 

If to SGI:

 

Seattle Genetics, Inc.

21823 30th Drive S.E.

Bothell, WA 98021

Attn: Chief Executive Officer

 

with a copy to: General Counsel

 

16.10 Force Majeure. Nonperformance of a Party (other than for the payment of
money) will be excused to the extent that performance is rendered impossible by
strike, fire, earthquake, flood, acts of terrorism, governmental acts or orders
or restrictions, failure of suppliers, or any other reason where failure to
perform is beyond the [reasonable] control and not caused by the negligence,
intentional conduct or misconduct of the nonperforming Party; provided, however,
that the nonperforming Party will use [***] to resume performance as soon as
[***] practicable.

 

16.11 No Consequential Damages. IN NO EVENT WILL A PARTY BE LIABLE FOR SPECIAL,
INCIDENTAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING, WITHOUT
LIMITATION, LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH OF THIS
AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. [***].

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested with respect to the omitted
portions.

 

Confidential   36    



--------------------------------------------------------------------------------

16.12 Third Party Rights. Notwithstanding anything to the contrary in this
Agreement, the grant of rights by each Party under this Agreement will be
subject to and limited in all respects by the terms of agreements with Third
Parties by which such Party acquired any Control of intellectual property
rights, and all rights granted under this Agreement will be limited to the
extent of such Party’s Control.

 

16.13 Complete Agreement. This Agreement, together with its Exhibits,
constitutes the entire agreement between the Parties regarding the subject
matter hereof, and all prior representations, understandings and agreements
regarding the subject matter hereof, either written or oral, express or implied,
are superseded and will be and are of no effect.

 

16.14 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original and together will be deemed to be one (1)
and the same agreement.

 

16.15 Headings. The captions to the several articles and sections hereof are not
a part of this Agreement, but are included merely for convenience of reference
only and are not intended to affect its meaning or interpretation.

 

16.16 Severability. Should any part or provision of this Agreement be held
unenforceable or in conflict with the law of any jurisdiction, the validity of
the remaining parts or provisions will not be affected by such holding. In the
event a part or provision of this Agreement held unenforceable or in conflict
with law affects consideration to either Party, the Parties agree to negotiate
in good faith amendment of such part or provision in a manner consistent with
the intention of the Parties as expressed in this Agreement.

 

16.17 Amendment. This Agreement and its Exhibits may be amended or modified only
by a written document signed by authorized representatives of both Parties.

 

16.18 Controlling Document. In the event there is a conflict between the terms
or conditions of this Agreement and the terms and conditions of any Exhibits,
the terms and conditions of this Agreement will control.

 

[Signature page follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the Effective Date.

 

APPLERA CORPORATION   SEATTLE GENETICS, INC. through CELERA GENOMICS GROUP    
By:   

/s/ Kathy Ordoňez

--------------------------------------------------------------------------------

  By:   

/s/ Clay B. Siegall

--------------------------------------------------------------------------------

     (Signature)        (Signature)               Clay B. Siegall      (Printed
Name) Kathy Ordoňez        (Printed Name)               President & CEO     
(Title) Senior Vice President        (Title)      July 20, 2004        July 20,
2004      Date        Date

 

38